Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           Marclv-572015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-09-00518-CV
         Trial Court Case Number:     D-l-GN-06-002615

Style:    Black + Vernooy Architects, J. Sinclair Black, and D. Andrew Vernooy
          v. Lou Ann Smith; Jimmy Jackson Smith, Individually and as Next Friend of Rachel
          and Grayson Smith; and Karen E. Graveley


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Reporter's Record Volumes 6-8 and Plaintiffs exhibits 2, 17, 19A, 19B and 36.


                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk



                                                     Filed in The District Court
                                                      of Travis County, Texas

                                                           MAR 12 2015                     V.1
                                                                                       /
                                                    At                            M.
                                                    Velva L Price, District Clerk